Citation Nr: 0513796	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for myelodysplasia, to 
include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
indicates that the veteran's current myelodysplasia is not 
related to exposure to Agent Orange.  


CONCLUSION OF LAW

Service connection for myelodysplasia, to include as due to 
exposure to Agent Orange, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims by the May 2002 rating decision on 
appeal and the April 2003 statement of the case (SOC).  
Additionally, the RO sent the veteran a letter in August 2001 
that explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Accordingly, the Board finds 
that the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted a relevant VA medical 
examination.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran has maintained, in correspondence and during a 
personal hearing at the RO, that he incurred myelodysplasia 
as a result of exposure to Agent Orange while in Vietnam.  He 
contends that the condition was specifically caused by 
benzene, which was either part of the Agent Orange chemical 
solution or was contained in the fuel (such as gasoline, 
kerosene or diesel) that was mixed with the herbicide for the 
purpose of dispersion.  He also argues that myelodysplasia is 
a precursor for acute myelogenous leukemia.  

As described in further detail below, the veteran has not 
been diagnosed with any of the disabilities included on the 
list of herbicide-related disorders from 38 C.F.R. § 3.309(e) 
within the prescribed presumptive periods.  Accordingly, his 
claim will be considered on a direct service connection basis 
only.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for myelodysplasia, to include as secondary 
to herbicide exposure.  

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to 
myelodysplasia.  

The record contains post-service private and VA medical 
records.  These do not provide any complaints, symptoms, 
findings or diagnoses related to myelodysplasia for decades 
after the veteran's separation.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board is aware of a July 2001 report note from a private 
physician.  The physician stated that the veteran asked him 
whether exposure to Agent Orange could be related to the 
veteran's myelodysplasia with trisomy 8.  the physician 
stated that he informed the veteran that any chemical 
exposure in the past would certainly pose a risk.  However, 
to fully define the cause and effect relationship was very 
difficult for a disease such as myelodysplasia.  

The Board is also aware of a January 2004 letter from a 
second private physician, relating that the veteran was 
diagnosed with myelodysplastic syndrome in 2001.  He noted 
that myelodysplasia was a hematologic disorder, the etiology 
of which was not certain at the present time.  Multiple 
agents had been linked to the causation of myelodysplastic 
syndrome.  Predominant of these was exposure to benzene, 
radiation, chemotherapy.  Given the presence of benzene in 
Agent Orange, the veteran's myelodysplasia could certainly be 
a result of exposure to Agent Orange in Vietnam.  
Additionally, exposure to benzene had been associated with 
chromosome VIII abnormalities which were present in the 
veteran's case.  

The Board finds that these private opinions are entitled to 
probative weight, as they were offered by physicians.  On the 
other hand, the opinions only state, at best, that a 
relationship between Agent Orange exposure and the veteran's 
myelodysplasia was possible.  Neither opinion states that it 
is at least as likely as not that such a relationship exists.  

The Board finds that the private opinions are outweighed by 
the report and addendum of a February 2004 VA examination.  
The addendum and report set forth the pertinent medical 
history, subjective complaints, and current examination 
results.  Like the private opinions, the VA report and 
addendum were written by a physician and are thus entitled to 
probative weight.  The Board finds that they outweigh the 
private medical opinions because they refer to these 
opinions, specific clinical and physical findings in the 
record, and articles submitted by the veteran.  Further, they 
state with certainty that it was not at least as likely as 
not that exposure to Agent Orange resulted in the veteran's 
myelodysplasia.  

The report provides a diagnosis of myelodysplastic syndrome, 
in remission, status-post bone marrow transplant, but with 
the veteran still requiring some immunosuppressants and 
having had two hospitalizations due to complications from 
graft versus host disease from his transplant.  The examiner 
observed that research by the National Academy of Sciences 
and Institutes of Health included a review of 6000 herbicide 
studies.  The research did not establish a connection between 
Agent Orange exposure and either myelodysplastic syndrome or 
the acute myelogenous leukemia that myelodysplastic syndrome 
tends to progress to.  The examiner stated that the only type 
of leukemia that had been associated with Agent Orange 
exposure was chronic lymphatic leukemia, which was a 
different entity from myelodysplastic syndrome and the acute 
myelogenous leukemia which tended to result from 
myelodysplastic syndrome. 

The examiner referred to the two private opinions and noted 
that while significant benzene exposure was associated with 
myelodysplasia, and benzene might have been used in the 
production of Agent Orange, his research showed that benzene 
was not a component of Agent Orange.  The examiner also 
referred to the numerous articles submitted by the veteran 
concerning the relationship between myelodysplasia and 
exposure to benzene.  He noted that he would do additional 
research as to whether Agent Orange contained significant 
amount of benzene.  If it could be demonstrated that Agent 
Orange contained significant concentrations of benzene, then 
it would be more probable than not that the veteran's 
myelodysplastic syndrome was secondary to Agent Orange 
exposure.  

In the addendum, the examiner stated that his research showed 
that benzene might have been used to make Agent Orange, or 
that Agent Orange might have contained crystals extracted 
from benzene, but Agent Orange did not contain benzene.  
Thus, the studies showing a connection between benzene 
exposure and myelodysplastic syndrome were not applicable and 
did not support a connection between Agent Orange exposure 
and the development of myelodysplastic syndrome.  

The Board recognizes the veteran's own assertions that 
exposure to Agent Orange caused his myelodysplasia.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as an opinion as to 
the etiology of a condition.  Espiritu, supra.  As a result, 
his own assertions do not constitute competent medical 
evidence in support of his claim.

The Board has reviewed the documents submitted by the veteran 
regarding the relationship between benzene and 
myelodysplasia, and the use of benzene-containing fuels to 
distribute Agent Orange.  However, these documents are too 
general in nature to provide, alone, the necessary evidence 
to show that the veteran's exposure to Agent Orange resulted 
in his myelodysplasia.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  The medical treatise, [textbook, or article] 
must provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current case do not provide statements 
for the facts of the veteran's specific case. Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between his exposure 
to Agent Orange and the development of myelodysplasia. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for myelodysplasia, to include as due to 
exposure to Agent Orange, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


